DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 7/22/2021, 4/6/2021, and 10/12/2020 are being considered by the examiner. 

Response to Preliminary Amendment
	Applicant's preliminary amendment filed 10/12/2020 has been received and entered into record. As a result, claims 2, 9-11, 14, 15 have been amended, claims 16-21 have been added, and claim 13 has been canceled. Therefore, claims 1-12 and 14-21 are presented for examination. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claims 1 and 15 recites, "between the first specified line controller and a specified device and the first specified line controller [line 4 and 6 respectively]." The examiner suggests, "between the first specified line controller and [[a]] the specified device
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. ("Yu") [CN 107763803, translation provided] in view of Cha et al. ("Cha") [U.S. Pub. 2020/0232672].

With regard to claim 1, Yu teaches a data sending method, comprising: 
receiving data sent by a first specified line controller in a system ("the line controller i sends a control command to the indoor unit i [par. 0217]" and "the indoor unit i sends the control command to the outdoor unit [par. 220]"); 
determining a specified device ("controlling the operating status of any indoor unit [par. 215]" and "the relevant indoor unit [par. 221]") corresponding to the first specified line controller according to a relationship between the first specified line controller and a specified device and the first specified line controller ("line controller i sends a control command to the indoor unit  i [par. 218]" and "The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]" and "The related indoor unit … feeds back the own working state information to the outdoor unit [par. 222]" and "the indoor unit i receives and sends working status information to the line controller i [par. 223]" and "line controller i updates and displays the working status information of the related indoor unit according to the received status information [par. 224];" data is able to go from line controller i to indoor unit i to outdoor unit to the related indoor unit back to the outdoor unit back to indoor unit i back to line controller i based on a known relationship), 
wherein the specified device comprises an indoor unit ("controlling the operating status of any indoor unit [par. 215]" and "the relevant indoor unit [par. 221]") and a second specified line controller (see [fig. 9] where each indoor unit has a corresponding line controller, e.g., indoor unit 2 has line controller 2), wherein the second specified line controller is different from the first specified line controller (see [fig. 9] where line controller 1 is different from line controller 2); and 
sending the data to the determined specified device ("The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]").
	Although Yu teaches the line controllers/remote controllers being able to communicate across the system via a relationship ("The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]" and [fig. 9] and "The arrows in the figure indicate that communication can be performed [par. 205]"),  Yu does not explicitly teach the relationship based on a pre-stored pairing.
	In an analogous art (device pairing), Cha teaches a pre-stored pairing relationship ("The pairing information is information required to perform pairing between the air conditioner repeater 100 and the remote controller 200 [par. 0061]" and "The storage 150 may store identification information of the air conditioners 300-1 to 300-n … signal received from the remote controller 200 may be a signal for a particular air conditioner from among a plurality of air conditioners 300-1 to 300-n. To appropriately transfer the signal to the particular target air conditioner, it is necessary that the processor 110 identifies the air conditioners 300-1 to 300-n  [par. 0094]" and "storage 150 may store pairing information [par. 0096]").
	Cha further teaches, "In recent years, more than one air conditioner has been provided for one household or one group. If a remote controller for controlling each of a plurality of air conditioners is separately provided, the management thereof may be inconvenient [par. 0004]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Cha's concept of a pre-stored pairing for a remote controller to control multiple indoor units, with Yu's teachings of a relationship between a line controller/remote controller and indoor unit, for the benefit of establishing the relationship in a convenient manner.

With regard to claim 2, the combination above teaches the data sending method according to claim 1. Cha in the combination teaches the method further comprising: 
establishing the pairing relationship before receiving data sent by the first specified line controller in the system  ("pairing refers to a prior procedure that is proceeded for connection between two device [par. 0059]" and "The pairing information is information required to perform pairing between the air conditioner repeater 100 and the remote controller 200 [par. 0061]" and "The storage 150 may store identification information of the air conditioners 300-1 to 300-n … signal received from the remote controller 200 may be a signal for a particular air conditioner from among a plurality of air conditioners 300-1 to 300-n. To appropriately transfer the signal to the particular target air conditioner, it is necessary that the processor 110 identifies the air conditioners 300-1 to 300-n  [par. 0094];" the first specified line controller taught by Yu).

With regard to claim 6, the combination above teaches the data sending method according to claim 2. Cha in the combination teaches the method further comprising: 
storing the pairing relationship in a local electrically erasable programmable read only memory (EEPROM) after establishing the pairing relationship ("The storage 150 is an element for storing various programs and data. The storage 150 may be not only implemented as various internal storage media, such as a non-volatile memory, a volatile memory, a flash memory, a hard disk drive (HDD), a solid state drive (SSD), or the like, but also implemented as external storage media, such as an external memory card, a memory stick, and the like [par. 0093];" where EEPROM is a known non-volatile memory).

With regard to claim 14, the combination of Yu and Cha teaches the method according to claim 1. Cha in the combination further teaches a non-transient storage medium storing a computer program, which implement the data sending method according to claim 1 during operation when executed by a processor ("processor 110 may be realized a dedicated processor for performing functions (for example, embedded processor) or a generic-purpose processor for performing functions by running one or more software programs stored in a memory device (for example, a CPU or an application processor) [par. 0177]").

With regard to claim 15, the combination above teaches claim 1. Claim 15 recite limitations having the same scope as those pertaining to claim 1; therefore, claim 15 is rejected along the same grounds as claim 1. 

Claims 3, 4, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Cha further in view of Miyaura [U.S. Pub. 2018/0058712].

With regard to claim 3, the combination of Yu and Cha teaches the data sending method according to claim 2. Cha in the combination further teaches wherein establishing the pairing relationship comprises: 
obtaining identification information of the first specified line controller ("the air conditioner repeater 100 and the remote controller 200 may include identification information, such as pairing information and the like, in the message exchanged therebetween [par. 0071]"); and 
establishing the pairing relationship according to the identification information of the first specified line controller and the identification information of the specified device ("The pairing information is information required to perform pairing between the air conditioner repeater 100 and the remote controller 200 [par. 0061]" and "the processor 110 may analyze a remote control signal, detect identification of an air conditioner to be controlled by the user, and then determine which air conditioner from among the plurality of air conditioners 300-1 to 300-n is to be transmit the remote control signal based on the detected identification information [par. 0084]").
	Although Cha in the combination teaches identification information of the specified device (as presented above), the combination does not explicitly teach receiving identification information of the specified device sent by the first specified line controller.
	 In an analogous art (AC control), Miyaura teaches receiving identification information of a specified device sent by a first specified line controller ("The controlled group, the refrigerant address and the serial number of the air conditioner to be registered may be inputted in the input unit 403 by the operator 600, may be inputted from the remote controller [par. 0044]").
	Miyaura further teaches, "The support system 100 can additionally register an air conditioner. Therefore, the support system 100 provides convenience not affected by installation and discarding of an air conditioner [par. 0065]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have allowed a line controller to send identification information, with the teachings of Yu and Cha, for the benefit of providing a convenient method for pairing in the system.

With regard to claim 4, the combination above teaches the data sending method according to claim 3. Cha in the combination teaches the method further comprising: 
deleting the pairing relationship by deleting identification information of the indoor unit or identification information of the second specified line controller in the pairing relationship after establishing the pairing relationship ("The pairing information is  information required to perform pairing between the air conditioner repeater 100 and the remote controller 200 [par. 0061]" and "the air conditioner repeater 100 and the remote controller 200 may include identification information, such as pairing information and the like [par. 0071]" and "from among pairing information stored in the storage, delete pairing information for the remote controller for which the pairing is released [par. 0014]").
	Note: claim is presented in the alternative.

	With regard to claims 16 and 19, the combination above teaches claim 3. Claims 16 and 19 recite limitations having the same scope as those pertaining to claim 3; therefore, claims 16 and 19 are rejected along the same grounds as claim 3. 

	With regard to claims 17 and 20, the combination above teaches claim 4. Claims 17 and 20 recite limitations having the same scopes as those pertaining to claim 4; therefore, claims 17 and 20 are rejected along the same grounds as claim 4.

Claims 5, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Cha further in view of Kawai [U.S. Pub. 2014/0324231].

With regard to claim 5, the combination of Yu and Cha teaches the data sending method according to claim 2. Although Cha in the combination teaches wherein establishing the pairing relationship comprises: 
receiving instruction information sent by the first specified line controller ("the remote controller 200 may transmit a response message for the received pairing information to the air conditioner repeater 100. In this regard, the response message may include pairing information [par. 0063]"),
pairing the specified device with the first specified line controller to obtain the pairing relationship ("In the process described above, the air conditioner repeater 100 and the remote controller 200 may include identification information, such as pairing information and the like, in the message exchanged therebetween [par. 0071]"),
the combination does not explicitly teach wherein the instruction information is configured to indicate that the first specified line controller is in a to-be-paired state; obtaining a working state of the specified device in the system, wherein the working state comprises a to-be-paired state, a paired state, and an unpaired state; and pairing the specified device in the to-be-paired state.
	In an analogous art (device pairing), Kawai teaches indicating that a first specified controller is in a to-be-paired state ("the remote controller 14A becomes a remote controller registration setting mode [par. 0053]"); 
obtaining a working state of a specified device in the system, wherein the working state comprises a to-be-paired state, a paired state, and an unpaired state ("the air conditioning unit 12A is automatically put in the state of waiting for pairing registration [par. 0050]" and "the transmitting/receiving unit 16A of the air conditioning unit 12A transmits a pairing completion signal indicating the paring is completed to the control unit 38A of the remote controller [par. 0054]" and  "When power is turned on in the air conditioning unit 12A while main machine registration is not yet completed, the control unit 24A detects the unregistered state [par. 0050]"); and 
pairing the specified device in the to-be-paired state (" the remote controller 14A and the air conditioning unit 12A are paired [par. 0054]").
	Kawai further teaches, "the air conditioning unit and the remote controller according to the present invention are useful in operating a plurality of air conditioning units with a plurality of remote controllers [par. 0088]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kawai's teachings, with the teachings of Yu and Cha, for the benefit of providing a convenient way to setup a system with a plurality of air conditioning units and remote controllers. 

	With regard to claims 18 and 21, the combination above teaches claim 5. Claims 18 and 21 recite limitations having the same scope as those pertaining to claim 5; therefore, claims 18 and 21 are rejected along the same grounds as claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu et al. ("Liu") [CN 201866892, translation provided] further in view of Kobori et al. ("Kobori") [U.S. Pub. 2015/0120003].

With regard to claim 7, Yu teaches a multi-connected system, comprising a central coordinator ("outdoor unit [par. 19]"), a plurality of line controllers ("Multiple line controllers [par. 19]"), and an indoor unit ("a plurality of indoor units [par. 19]"), which are connected to power lines of the multi-connected system ("For users … at home [par. 8];" it is implied that each component is connected to power lines of the system since each component operates on electricity supplied by the home), wherein: 
a specified line controller among the plurality of line controllers is configured to send data to the central coordinator ("line controller i sends a control command to the indoor unit  i [par. 218]" and "The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]"); and 
the central coordinator knows a relationship between the plurality of line controllers and the indoor unit, and determine an indoor unit corresponding to the specified line controller according to the pairing relationship and the specified line controller after receiving the data ("The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]" and "The related indoor unit … feeds back the own working state information to the outdoor unit [par. 222]" and "the indoor unit i receives and sends working status information to the line controller i [par. 223]" and "line controller i updates and displays the working status information of the related indoor unit according to the received status information [par. 224];" data is able to go from line controller i to indoor unit i to outdoor unit to the related indoor unit back to the outdoor unit back to indoor unit i back to line controller i based on a known relationship), and 
send the data to the determined indoor unit ("The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]"), wherein the other line controllers are other line controllers than the specified line controller among the plurality of line controllers (see [fig. 9] where line controller 1 is different from line controller 2-5).
Although Yu teaches other line controllers ("Multiple line controllers [par. 19]"), Yu does not explicitly teach determining other line controllers corresponding to the specified line controller and sending data to the other line controllers.
In an analogous art (AC line control), Liu teaches determining other line controllers corresponding to a specified line controller ("the address of each secondary wire controller can be set through the main wire controller [par. 0030]" and "different addresses can be set for different wire controllers through the combined key operation on the wire controller. After the setting is completed, the wire controller will memorize the address settings, thus realizing the simultaneous operation of multiple wire controllers. The processing of the unit data is handled by the main wire controller, but the data [par. 0032]") and sending data to the other line controllers ("The main wire controller is connected to the air conditioner unit and used to transmit the first update data to the air conditioner unit through the data bus [par. 0028]" and "the secondary wire controller monitors the first update data on the main wire controller through the monitoring bus, and displays the first update data [par. 0029]").
	Liu further teaches, "The difference between this scheme and other schemes is that multiple wired controllers control the same internal unit, and several wired controllers can be used and operated at the same time. The display can be updated synchronously to keep the state of the display consistent, so as not to cause user misunderstanding [par. 0032]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized Liu's teachings, with the teachings of Yu, for the benefit of being able to have all the line controllers update synchronously to avoid conflict. 
Although Yu teaches the central coordinator being able to communicate across the system via a relationship ("The outdoor unit parses the control instruction and sends the parsed control instruction to the relevant indoor unit [par. 221]" and [fig. 9] and "The arrows in the figure indicate that communication can be performed [par. 205]"),  Yu does not explicitly teach to store a pairing relationship.
	In an analogous art (AC system communication), Kobori teaches central device to store a pairing relationship ("the device attribute database 23 registers a device ID of an facility device and a device attribute in association with each other [par. 0052]" and "the connection destination database 24 registers the device ID of the facility device (an attribute of the facility device) and the device ID (attribute) of the facility device that is a connection destination to which the former facility device is directly connected [par. 0053]").
	Kobori further teaches, "however, a grouping registration of the facility devices of the air conditioner and the like is manually carried out. Hence, a large workload is required to modify an air conditioner group to a group more suitable to a situation [par. 0008]" and "it is an objective to provide a control device that enables automatic and flexible grouping of facility devices [par. 0009]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kobori's teachings of storing a pairing relationship, with the teachings of Yu and Liu, for the benefit automatically and flexibly establishing relationships between devices. 

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yu et al. [CN 107763803] teaches an outdoor unit as a central coordinator allowing for a plurality of line controllers to communicate with and control various indoor units. The outdoor unit is able to parse a control instruction from a line controller to determine an indoor unit to be controlled.
Liu et al. [CN 201866892] teaches a main wire controller and sub wire controllers to communicate with an AC system. Any of the main or sub wire controllers can be used to control the AC system and all the wire controllers synchronously update their display.
Cha et al. [U.S. Pub. 2020/0232672] teaches an AC system to pair with a plurality of remote controllers based on a pairing protocol.
Kawai [U.S. Pub. 2014/0324231] teaches an AC system to pair with a plurality of remote controllers based on a pairing protocol.
Kobori et al. [U.S. Pub. 2015/0120003] teaches a connection relationship manager that manages information regarding a connection relationship among each of the plurality of AC related facility devices.
Kojima et al. [U.S. Pub. 2005/0005619] teaches a power line communication system for an AC system with a central controller arranged to establish communication between the indoor and outdoor units. 
The prior art of record fails to teach or suggest, individually or in combination, the specific way in which the pairing relationship is established using the specified line controller and the other line controllers as recite in claims 8 and 10, in combination with the remaining limitations as set forth in each respective claim.
Claims 9, 11, and 12 are deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119